Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brahmbhatt et al. US 10670249 (“Brahmbhatt”).
Brahmbhatt teaches (Figs. 1-4, 6-8; col. 13, col 7; abstract)
Re 1: An aviation integrated optics and lighting unit for securing to a light receptacle of an aircraft, the aviation integrated optics and lighting unit comprising: a housing 60; a light-emitting device 50 secured to the housing; and an optical sensor 52 secured to the housing and configured to capture optical data.

Re 2: further comprising a controller 20 configured to transmit a signal representative of the captured optical data.

Re 3: wherein the controller is configured to transmit the signal representative of the captured optical data via wireless communication (see component 18).

Re 4: wherein the controller is configured to detect motion outside of the aircraft based on at least one of the captured optical data or a signal from an IMU (col. 3, ll 8-12).

Re 5: wherein the controller is configured to transmit a signal representative of an indication of detected motion (col. 13).

Re 6: wherein the controller is configured to - receive a signal representative of an instruction to activate the light-emitting device, and activate the light-emitting device (col. 13).

Re 7: wherein the controller includes a memory element configured to store the captured optical data (col. 7 ll 11-34).

Re 8: wherein the controller is configured to wirelessly communicate with at least one of a mobile device, a gateway module, or a wireless access point (see component 18).

Re 9: further comprising a power port configured to connect to an existing power cable of the light receptacle of the aircraft (col. 9 ll 28-45).

Re 10: further comprising a power source 42 connected to the power port and configured to receive power therefrom.

Re 11: wherein the optical sensor is a first optical sensor, further comprising a second optical sensor (there are one or more 52).

Re 13: wherein the optical sensor comprises a camera (col. 13).

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukoschat et al. US 20190137628 (“Lukoschat”).
Re 1: An aviation integrated optics and lighting unit for securing to a light receptacle of an aircraft, the aviation integrated optics and lighting unit comprising: a housing 510; a light-emitting device 120 secured to the housing; and an optical sensor 130 secured to the housing and configured to capture optical data (Fig. 5; ¶13).

Re 14: wherein the housing comprises a bottom side 516 attachable to the light receptacle of the aircraft, a sidewall 517 with a through hole for receiving at least a portion of the optical sensor (Fig. 5), and a translucent portion positioned between the bottom side and the side wall (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brahmbhatt in view of Twinning et al. US 2018/0173245 (“Twinning”).
Brahmbhatt fails to explicitly teach wherein the optical sensor comprises at least one of a multispectral imaging sensor or a hyperspectral imaging sensor.

Twinning teaches wherein the optical sensor comprises at least one of a multispectral imaging sensor or a hyperspectral imaging sensor (¶85).
Multispectral imaging sensor or a hyperspectral imaging allows for a broader range of frequencies/wavelengths to be collected thereby allowing for more analysis to be done on the surrounding areas. In turn, the device’s analytical capabilities are expanded.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brahmbhatt with Twinning in order to expand the analytical capabilities of the device.

Allowable Subject Matter
Claims 15-20 have been allowed.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 15-16: in claim 15, “A method of installing an aviation integrated optics and lighting unit, the method comprising: removing a lighting unit from an exterior surface of an aircraft; providing the aviation integrated optics and lighting unit, wherein the aviation integrated optics and lighting unit comprises - a housing including - a bottom side, a sidewall with a through hole, and a translucent portion; a light-emitting device positioned in the translucent portion; a power port; an optical sensor positioned in the housing and at least partially extending into the through hole, the optical sensor configured to capture optical data; and a controller in communication with the light-emitting device and the optical sensor, the controller being configured to - receive a signal representative of an instruction to capture optical data; and receive a signal representative of captured optical data from the optical sensor; connecting the power port of the aviation integrated optics and lighting unit to an existing 

Re 17-20: in claim 17, “An aviation integrated optics and lighting unit for securing to an exterior portion of an aircraft and connecting to an existing power cable of the aircraft, the aviation integrated optics and lighting unit comprising: a camera housing including - a top side with a light through hole, a bottom side attachable to the exterior of the aircraft, and a sidewall with a camera through hole; a light housing attached to the top side of the camera housing; a light-emitting device positioned in the light housing and extending at least partially through the light through hole; a camera positioned in the camera housing and at least partially extending into the camera through hole; a power port configured to connect to the power cable of the aircraft; a controller in communication with the light-emitting device and the camera, the controller being configured to - receive a wireless signal representative of an instruction to activate the camera from an external device; activate the camera; receive a signal representative of a captured image from the camera; and transmit a wireless signal representative of the captured image to the external device.”

Conclusion
Relevant prior art not specifically relied upon: US-20190137628-A1; US-20160107767-A1; ; US-9635739-B2; US-8089617-B2; US-7982662-B2; US-11222204-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA; CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875